In an accounting proceeding, the objectant appeals, as limited by her brief, from so much of an order of the Surrogate’s Court, Kings County (Feinberg, S.), dated December 20, 1999, as denied her motion to vacate a decree of the same court (Bloom, S.), dated July 14, 1992.
Ordered that the order is affirmed insofar as appealed from, with costs.
We agree with the Surrogate’s Court that the objectant failed to demonstrate that a decree dated July 14, 1992, should be vacated as having been procured by the fraud of the executor and his attorney (see, CPLR 5015 [a]; Dubinsky v Rykowski, 266 AD2d 496; Matter of Carroll v Bene, 246 AD2d 649; Summer v Summer, 233 AD2d 881).
The objectant’s remaining contentions are without merit. Ritter, J. P., Krausman, Goldstein and S. Miller, JJ., concur.